DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 13, 15-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wollner (WO2017146629) in view of Boyce (US 20040216895).
Regarding claim 1, Wollner discloses an electrical device comprising a housing (1) containing at least one electrical component (socket) and an automatic fire prevention or extinguishing system comprising at least one heat and/or smoke sensor (3a, 3b), wherein the at least one heat and/or smoke sensor (3a, 3b) is operably connected to a container (4) holding a fire-retarding, fire-extinguishing or fire-prevention material (Line 131) and wherein the container is arranged to dispense the fire-retarding, fire-extinguishing or fire-prevention material into the housing and/or onto the electrical component when the at least one heat and/or smoke sensor detects heat and/or smoke inside the housing (Lines 131-133).
It is unclear whether the fire-retarding, fire-extinguishing or fire-prevention material is dispensed through at least one conduit operably connected to the container holding the fire-retarding, fire-extinguishing or fire-prevention material, or whether the or each conduit is arranged to track electrical wiring of the electrical device or track at least part of an outer surface of at least one electrical component of the device.
Boyce discloses a device wherein fire-retarding, fire-extinguishing or fire-prevention material is dispensed through at least one conduit (30) operably connected to a container holding the fire-retarding, fire-extinguishing or fire-prevention material (14)
and regarding claim 2, wherein the at least one conduit comprises at least one aperture (32) positioned along the length of said at least one conduit and/or at a terminal end of said at least one conduit (30) (Paragraph 21);
regarding claim 4, wherein the at least one conduit comprises a plurality of apertures positioned along the length and/or located at a terminal end of said at least one conduit (Paragraph 21, nozzles may be located about the length of the conduit);
regarding claim 6, comprising multiple conduits and/or one or more branched conduits (Paragraph 21, The device may include nozzles about the conduit; As shown in figure 3, each nozzle includes a branched conduit at its base).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wollner with the disclosures of Boyce, providing wherein fire-retarding, fire-extinguishing or fire-prevention material is dispensed through at least one conduit (Boyce, 30) operably connected to the container (Boyce, 4) holding the fire-retarding, fire-extinguishing or fire-prevention material;
wherein the at least one conduit comprises at least one aperture (Boyce, 32 and Wollner, exit of container 4) positioned along the length of said at least one conduit and/or at a terminal end of said at least one conduit (Boyce, 30) (Boyce, Figure 3) (Boyce Paragraph 21, Nozzles are positioned along the conduit, in addition to the nozzle at the exit, as needed)
wherein the at least one conduit comprises a plurality of apertures positioned along the length and/or located at a terminal end of said at least one conduit (Boyce, Paragraph 21, nozzles may be located about the length of the conduit)
comprising multiple conduits and/or one or more branched conduits (Boyce, Paragraph 21, The device may include nozzles about the conduit; As shown in figure 3, each nozzle includes a branched conduit at its base)
to provide a system capable of attacking fires efficiently at various locations of the system.
Wollner in view of Boyce discloses a device wherein the or each conduit is arranged to track electrical wiring of the electrical device or track at least part of an outer surface of at least one electrical component of the device (Wollner, Figure 9, the conduit is arranged on the outer surface of the component).
Regarding claim 3, Wollner in view of Boyce discloses an electrical device as claimed in claim 2, wherein the at least one aperture is positioned at or proximal to the at least one electrical component of the device (Wollner, Figure 9).
Regarding claim 5, Wollner in view of Boyce discloses an electrical device as claimed in claim 4, but fails to disclose wherein the apertures are configured to dispense the fire-retarding, fire-extinguishing or fire-prevention material along the whole length of said at least one conduit.
Boyce discloses that the apertures may be positioned along the conduit as needed, for dispensing the extinguishing fluid (Paragraph 21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wollner in view of Boyce, providing the apertures positioned to dispense material along the whole length of the conduit, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis, 193 USPQ 8.

Regarding claim 13, Wollner in view of Boyce discloses an electrical device as claimed in claim 1, but fails to disclose wherein the fire-retarding, fire-extinguishing or fire-prevention material is selected from; liquefied gas, a compressible material, gas, compressed gas, foam, compressed foam, or mixtures thereof.
Boyce discloses a device wherein the fire-retarding, fire-extinguishing or fire-prevention material is selected from; liquefied gas, a compressible material, gas, compressed gas, foam, compressed foam, or mixtures thereof (Paragraph 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wollner in view of Boyce, providing a device wherein the fire-retarding, fire-extinguishing or fire-prevention material is selected from; liquefied gas, a compressible material, gas, compressed gas, foam, compressed foam, or mixtures thereof (Boyce, Paragraph 17), in order to provide for effective extinguishing of a fire.
Regarding claim 15, Wollner in view of Boyce discloses an electrical device as claimed in claim 1 wherein the housing is a power socket housing, a plug socket housing, a light switch housing, or a plug housing (Figure 1).
Regarding claims 16 and 17, Wollner in view of Boyce discloses an electrical device as claimed in claim 1, but fails to disclose wherein the electrical device is in an electrical appliance or a motor.
Wollner discloses that the device may implemented into a variety of applications (Line 142).
It would have been an obvious matter of design choice to provide the system in an appliance or motor, as Applicant has not disclosed that the type of device is a critical element, and it appears the device may be adapted to perform equally well regardless of the environment.
Regarding claim 18, Wollner in view of Boyce discloses an electrical device as claimed in claim 1, further comprising a circuit breaker (6) operably connected to at least one smoke and/or heat sensor, arranged to cut off supply of electricity to the electrical component and/or the electrical appliance/device to which the electrical component belongs, when the at least one smoke and/or heat sensor detects heat and/or smoke inside the housing (Lines 139-140).
Regarding claim 19, Wollner in view of Boyce discloses an electrical device as claimed in claim 1, further comprising a data receiver and/or transmitter, operable to send data to and/or receive data from an external computing device (Lines 154-155, The device includes a receiver or transmitter, as data is transferred to an internet connected device).
Regarding claim 21, Wollner in view of Boyce discloses an electrical device as claimed in claim 19, wherein the data receiver and/or transmitter is a Bluetooth receiver and/or transmitter, or a Wi-Fi receiver and/or transmitter (Lines 154-155).
Regarding claim 22, Wollner in view of Boyce discloses use of an electrical device as claimed in claim 1 to prevent, control or extinguish a fire (See above claim 1).
Regarding claim 23, Wollner in view of Boyce discloses a kit comprising: 
a housing (1) containing at least one electrical component (socket) and an automatic fire prevention or extinguishing system comprising a container (4) holding a fire-retarding, fire-extinguishing or fire-prevention material (Line 131) and at least one heat and/or smoke sensor (3a, 3b), operably connected to the (Lines 131-133).
It is unclear whether the device comprises at least one conduit operably connected to the container, through which the fire-retarding, fire extinguishing or fire-prevention material is disposed, in use, the or each conduit being arranged to track electrical wiring of the electrical device or track at least part of an outer surface of at least one electrical component of the device.
Boyce discloses a device comprising a conduit (30) operably connected to a container (14), through which fire-retarding, fire-extinguishing or fire-prevention material is disposed, in use, the or each conduit being arranged to track electrical wiring of the electrical device or track at least part of an outer surface of at least one electrical component of the device (Figure 3, The conduit runs along an outer surface of the at least one electrical component of the device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wollner to include a conduit (Boyce, 30) operably connected to the container (Wollner, 4), through which fire-retarding, fire-extinguishing or fire-prevention material is disposed, in use, the or each conduit being arranged to track electrical wiring of the electrical device or track at least part of an outer surface of at least one electrical component of the device (Boyce, Figure 3, The conduit runs along an outer surface of the at least one electrical component of the device), in order to provide for effective of routing of fluid for discharge.
Claim(s) 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wollner in view of Boyce and Royston (US 2017/0345527)
Regarding claim 7, Wollner in view of Boyce discloses an electrical device as claimed in claim 1, but fails to disclose wherein the at least one conduit is configured such that at least a portion of the electrical wiring and/or other electrical component is positioned within the at least one conduit. 
Royston discloses a device wherein a conduit (24) is configured such that at least a portion of electrical wiring (28) is positioned within the at least one conduit (Figure 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wollner in view of Boyce with the disclosures of Royston, providing the conduit to be configured such that at least a portion of electrical wiring is positioned within the at least one conduit (Royston, Figure 17), in order to provide for easy installation of the combination conduit and electrical wiring system, and efficient protection, as disclosed by Royston (Paragraph 46).
	Wollner in view of Boyce and Royston further discloses an electrical device wherein
as to Claim 8, wherein the at least one conduit (as modified, Royston, Figure 17) defines a volume in which the at least a portion of the electrical wiring and/or other electrical component is positioned (Royston, Figure 17, the wires are received in the edge volumes of the conduit, in use, and wherein the at least one conduit comprises one or more apertures through which the fire-retarding, fire-extinguishing or fire-prevention material is dispensed into the volume containing the electrical wiring and/or electrical component (Boyce, Paragraph 21) when the at least one heat and/or smoke sensor detects heat and/or smoke inside the housing (Wollner, Lines 131-134);
and as to claim 9, wherein the electrical wiring and/or electrical component is positioned within a section of the conduit (Royston, Figure 17) and the fire-retarding, fire-extinguishing or fire-prevention material is dispensed along at least a portion of the length of the conduit to the section of the conduit containing the electrical wiring and/or electrical component when the at least one heat and/or smoke sensor detects heat and/or smoke inside the housing (The fluid will flow through the interior of the conduit, along the portion that includes the wire within its exterior surface).
Claim(s) 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wollner in view of Boyce and Toland (US 2018/0050230).
Regarding claim 14, Wollner in view of Boyce discloses an electrical device as claimed in claim 1, but fails to discloses the system further comprising a gas sensor.
Toland discloses an electrical outlet detection system that includes a gas sensor (64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wollner in view of Boyce with the disclosures of Toland, providing the system to include a gas sensor, in order to provide for a versatile system that is configured to detect a variety of conditions.
Regarding claim 20, Wollner in view of Boyce discloses an electrical device as claimed in claim 19, but fails to disclose wherein the external computing device is selected from; laptop computer, desktop computer, mobile phone, smart phone, tablet and personal digital assistant (PDA).
Toland discloses a device wherein an external computing device is a smart phone (Paragraph 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wollner in view of Boyce with the disclosures of Toland, providing the external computing device to be a smart phone, as smart phones are known devices to receive data for processing and operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752